Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 1 of 25 PageID: 227



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

     MARINA DISTRICT DEVELOPMENT
     COMPANY LLC., doing business          1:20-cv-15719-NLH-KMW
     as BORGATA HOTEL CASINO &
     SPA,

                    Plaintiff,

           v.                              OPINION

     AC OCEAN WALK LLC, doing
     business as OCEAN CASINO
     RESORT,

                    Defendant.


 APPEARANCES:

 JASON KYRLE ROBERTS
 JOHN MICHAEL NOLAN, III
 JACKSON LEWIS P.C.
 1601 CHERRY STREET
 SUITE 1350
 PHILADELPHIA, PA 19102

       On behalf of Plaintiff

 DIANNA D. MCCARTHY
 HEIDI MEGAN GOOTNICK
 WINGET, SPADAFORA & SCHWARTZBERG, LLP
 65 EAST ROUTE 4, SUITE 201
 RIVER EDGE, NJ 07661

 JEREMY NATHAN KOLMAN
 LEIGH ANN BUZIAK
 BLANK ROME LLP
 ONE LOGAN SQUARE
 130 NORTH 18TH ST
 PHILADELPHIA, PA 19103

 MICHAEL RAY DARBEE
 STEPHEN M. ORLOFSKY
 BLANK ROME LLP
 300 CARNEGIE CENTER
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 2 of 25 PageID: 228



 SUITE 220
 PRINCETON, NJ 08540

       On behalf of Defendant

 HILLMAN, District Judge

       This matter concerns claims by Plaintiff Marina District

 Development Company, LLC, doing business as Borgata Hotel Casino

 & Spa (“Borgata”), that Defendant AC Ocean Walk, LLC, doing

 business as Ocean Casino Resort (“Ocean”), has stolen both

 employees and trade secrets from the Borgata.          Presently before

 the Court is Plaintiff’s motion for leave to file an amended

 complaint, as well as Defendant’s prior motion to dismiss three

 of the claims in the original complaint.         For the reasons

 expressed below, Plaintiff’s motion for leave to file its

 amended complaint will be granted, and Defendant’s motion to

 dismiss will be denied as moot.

                                 BACKGROUND

       Plaintiff Borgata is a hotel and casino operating in

 Atlantic City, New Jersey.       Defendant Ocean is a direct

 competitor hotel and casino situated less than three miles away

 from Borgata.     A central aspect of Borgata’s business success is

 its relationship with its most important customers, which it

 refers to as “high-level patrons,” who are responsible for

 approximately $25 million in revenue per year.          Borgata

 leverages its information about each of these patrons to


                                      2
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 3 of 25 PageID: 229



 maintain their valuable relationships with the casino and the

 revenue stream they provide.

       As part of this effort, Borgata employs multiple

 individuals whose jobs focus on high-level patrons.           William

 Callahan, for example, was Borgata’s Vice President of Marketing

 and ran Borgata’s Relationship Marketing Department, where he

 oversaw Borgata’s efforts to build and maintain relationships

 with high-level patrons.      To do this, Callahan communicated with

 these patrons using his work-provided phone and learned

 information about the players habits and preferences.

 Similarly, Kelly Ashman Burke, Borgata's former Executive

 Director of Marketing, maintained Borgata’s customer databases,

 which contained extensive information about customer’s ties and

 relationships to Borgata.       Plaintiff further identifies multiple

 other former employees who played important roles in this aspect

 of Borgata’s business.      Many of these employees, including

 Callahan and Burke, had employment agreements that included

 strict confidentiality, non-solicitation, and non-compete

 provisions.

       According to Plaintiff, beginning in May 2020, Mark Conboy,

 a partner in Luxor Capital Group, Ocean’s owner, began

 soliciting Borgata employees to leave and join Ocean instead.

 Throughout the summer of 2020, Conboy specifically met with

 Callahan and Burke to negotiate employment terms.          And,

                                      3
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 4 of 25 PageID: 230



 importantly, Plaintiff alleges that the parties discussed

 potential methods to circumvent the restrictive covenants

 contained in their employment agreements with Borgata; as Ocean

 and the former Borgata employees were aware of the high value of

 the customer information Callahan and Burke had access to,

 Plaintiff alleges that this was a central purpose for Ocean in

 soliciting their employment.       After discussing these details

 with Burke and Conboy, Callahan went so far as to purchase a

 separate iPhone, on to which he then copied Borgata’s customer

 information and other alleged trade secrets.

       Ocean’s efforts were apparently successful, as Burke and

 Callahan ultimately gave notice of their resignations in June

 and July of 2020, after which they both went to work for Ocean.

 Over the next two months, Ocean’s activities continued, as it

 hired away at least three more Borgata executives in August.

 According to Plaintiff, Ocean’s solicitation efforts still have

 not ceased, with five more Borgata employees having been hired

 by Ocean in January and February of 2021.

       Shortly after Plaintiff learned of Ocean’s hiring of Burke

 and Callahan, it filed suit against Defendant, as well as the

 two employees, in the District Court for the District of Nevada

 on August 27, 2020.      (ECF No. 1).    Plaintiff simultaneously

 moved for a temporary restraining order and preliminary

 injunction, seeking to enjoin the use of Borgata’s trade secrets

                                      4
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 5 of 25 PageID: 231



 and the individuals’ continued employment by Ocean.           The

 defendants opposed the motion for a TRO and preliminary

 injunction, and shortly after filed two motions of their own: a

 motion to compel arbitration of the claims against Burke and

 Callahan, (ECF No. 17), and a separate motion to dismiss all

 claims, which sought to (1) dismiss the claims for lack of

 personal jurisdiction, (2) dismiss the claims for improper

 venue, (3) transfer the case to the District of New Jersey if it

 was not dismissed, and (4) to dismiss only Plaintiff’s trade

 secrets and RICO claims for failure to state a claim under

 Federal Rule of Civil Procedure 12(b)(6).         (ECF No. 18).

       The District Court for the District of Nevada ultimately

 granted the motion to compel arbitration of Plaintiff’s claims

 against Burke and Callahan, (ECF No. 86 at 102:10-20), and

 granted in part and denied in part the motion for a preliminary

 injunction.    The Court, finding that Plaintiff was likely to

 succeed on its claims regarding Burke’s noncompete clause and

 its trade secrets misappropriation claim against Callahan,

 enjoined Burke and Callahan from using or disclosing Borgata’s

 trade secrets, and further enjoined Burke from working for Ocean

 for eleven months.      (ECF No. 96 at 114:20-115:25; 121:7-20).

 The parties shortly after stipulated that, while the claims

 against Burke and Callahan were proceeding in arbitration, the

 claims against Ocean would be severed and transferred to the

                                      5
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 6 of 25 PageID: 232



 District of New Jersey.      (ECF No. 118).      That stipulation

 specifically stated that Ocean’s motion to dismiss under Rule

 12(b)(6) remained active and would be transferred with the case

 for this Court to rule on.       Id.    The action was therefore

 transferred to this Court on November 9, 2020.          (ECF No. 119).

       A few months later, on February 5, 2021, Defendant filed a

 motion to stay this action pending completion of Plaintiff’s

 arbitration of its claims against Burke and Callahan, which are

 closely related to its claims here.          (ECF No. 130).   Then, on

 February 24, 2021, Plaintiff filed the presently pending motion

 for leave to file an amended complaint.          (ECF No. 136).

 Plaintiff’s proposed amended complaint is based on the same

 underlying factual allegations, but removes certain claims

 against the individual employees and focuses its aim more

 directly on the actions of Ocean.          (ECF No. 136-1).   The parties

 ultimately stipulated that briefing and adjudication of the

 motion to stay would be adjourned until this Court had ruled on

 the motion for leave to amend.         (ECF No. 138).   Shortly after,

 Defendant filed a brief opposing the motion to amend, (ECF No.

 143), and Plaintiff filed its reply brief in further support of

 the motion.    (ECF No. 146).     That motion has therefore been

 fully briefed and the time for filing further briefing regarding

 the motion to dismiss has expired.          Both motions are ripe for

 adjudication.

                                        6
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 7 of 25 PageID: 233



                                 DISCUSSION

 I.    Subject Matter Jurisdiction

       This Court has jurisdiction over Plaintiff’s federal claims

 under 28 U.S.C. § 1331, and supplemental jurisdiction over

 Plaintiff’s state law claims under 28 U.S.C. § 1367.

 II.   Legal Standard for Motion to Amend

       Motions to amend a complaint are governed by Federal Rule

 of Civil Procedure 15(a).       That rule provides that once a party

 has filed a responsive pleading to the complaint, as Defendant

 has long-since done here, “a party may amend its pleadings only

 with the opposing party's written consent or the court's leave.”

 Fed. R. Civ. P. 15(a)(2).       Although “[t]he decision to grant or

 deny leave to amend under Rule 15(a) is ‘committed to the sound

 discretion of the court,’” Arab African Int'l Bank v. Epstein,

 10 F.3d 168, 174 (3d Cir. 1993), the federal rules mandate that

 the Court “should freely give leave when justice so requires.”

 Fed. R. Civ. P. 15(a)(2).

       “An amendment must be permitted in the absence of undue

 delay, bad faith, dilatory motive, unfair prejudice, or futility

 of amendment.”     Van Duyne v. Stockton University, No. 1:19-cv-

 21091-NLH-KMW, 2020 WL 6144769, at *2 (D.N.J. Oct. 20, 2020)

 (quoting Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d

 Cir. 2002)).     The futility of a proposed amended pleading is

 evaluated under the same standard of legal sufficiency as a

                                      7
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 8 of 25 PageID: 234



 motion to dismiss under Rule 12(b)(6).         Travelers Indent. Co. v.

 Dammann & Co., 594 F.3d 238, 243 (3d Cir. 2010).          “To survive a

 motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’”      Ashcroft v. Iqbal, 556 U.S. 662, 678,

 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929

 (2007)).    “A claim has facial plausibility when the plaintiff

 pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the

 misconduct alleged.” Id.

       However, “[g]iven the liberal standard for the amendment of

 pleadings, ‘courts place a heavy burden on opponents who wish to

 declare a proposed amendment futile.’”         Brainbuilders, LLC v.

 Optum, Inc., No. 18-638, 2019 WL 2315389, at *5 (D.N.J. May 31,

 2019) (quoting High 5 Games, LLC v. Marks, No. 13-7161, 2017 WL

 349375, at *5 (D.N.J. Jan. 24, 2017)).         Therefore, “[i]f a

 proposed amendment is not clearly futile, then denial of leave

 to amend is improper.”      High 5 Games, LLC, 2017 WL 349375, at *5

 (emphasis in original) (quoting Harrison Beverage Co. v. Dribeck

 Importers, Inc., 133 F.R.D. 463, 468 (D.N.J. 1990)); see also 6

 Wright, Miller & Kane, Federal Practice and Procedure § 1487 (3d

 ed. 2012).



                                      8
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 9 of 25 PageID: 235



 III. Analysis

       As outlined above, presently pending before the Court are

 both Defendant’s motion to dismiss, filed shortly after the

 initial start of this action, and Plaintiff’s recently filed

 motion for leave to amend the complaint.         Since this Court’s

 determination regarding Plaintiff’s motion to amend may well

 resolve the pending motion to dismiss as well, the Court will

 first address whether Plaintiff shall be granted leave to file

 its proposed amended complaint.

       Plaintiff’s proposed amended complaint is based on

 substantially similar underlying allegations as those found in

 its initial complaint, and puts forth five separate claims, for

 violations of the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §

 1831, et seq., the New Jersey Trade Secrets Act (“NJTSA”),

 N.J.T.S.A. § 56:15-1 et seq., the Racketeer Influenced and

 Corrupt Organizations Act (“RICO Act”), 18 U.S.C. § 1961, et

 seq., as well as claims for tortious interference and unfair

 competition.     Defendant argues that leave to amend should be

 denied because Plaintiff’s amended claims are futile for two

 separate reasons: (1) Plaintiff failed to substantively respond

 to Defendant’s earlier motion to dismiss the trade secrets and

 RICO claims under Rule 12(b)(6), and (2) all five of Defendant’s

 claims, as pled in the proposed amended complaint, fail to

 sufficiently state a claim.

                                      9
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 10 of 25 PageID: 236



        Defendant’s first argument is, essentially, that Plaintiff

  waived its NJTSA, DTSA, and RICO claims by not substantively

  opposing Defendant’s initial motion to dismiss.          Defendant’s

  12(b)(6) arguments were included in a larger motion, filed by

  Defendant while the parties were simultaneously litigating

  Plaintiff’s motion for a preliminary injunction.          That motion

  also sought to dismiss the complaint under Rule 12(b)(2) for

  lack of personal jurisdiction, to dismiss under Rule 12(b)(3)

  for improper venue, and to alternatively transfer the case to

  the District of New Jersey.      (ECF No. 18).     When the District

  Court for the District of Nevada ultimately granted a

  preliminary injunction, the parties agreed to sever the claims

  against Ocean and transfer the claims against Defendant to this

  Court.   That stipulated order explicitly left pending

  Plaintiff’s motion to dismiss under 12(b)(6) for this Court to

  rule on.   As Defendant notes, Plaintiff’s response to the larger

  motion to dismiss did not substantively grapple with the

  12(b)(6) arguments; instead, it simply argued that “any motion

  practice directed at the sufficiency of Plaintiff’s Complaint

  must be brought before the arbitrator.”        (ECF No. 63 at 13).

        Defendant argues that based on this, the Court should find

  that Plaintiff has waived any arguments in support of its

  claims, and that therefore amendment would be futile.           In

  support of this argument, Defendant directs the Court to one

                                      10
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 11 of 25 PageID: 237



  case in which a district court granted dismissal of claims when

  the plaintiff had not contested certain arguments, Person v.

  Teamster Local Union 863, 2013 WL 5676802, at *2 (D.N.J. Oct.

  17, 2013), and a separate case where the Third Circuit held that

  a separate district court had not abused its discretion in doing

  the same.

        As demonstrated by Defendant’s own cited case law, even

  were the Court to hold that Plaintiff had waived its arguments

  regarding the three claims in its initial complaint that

  Defendant moved to dismiss, it would still be within this

  Court’s discretion to determine whether the claims should still

  be assessed through a merits analysis of the 12(b)(6) arguments.

  This Court has previously stated that “[t]he lack of opposition

  to a motion to dismiss does not automatically compel a finding

  in the moving party's favor,” even though “when a plaintiff is

  represented by counsel, a court may dismiss a plaintiff's claims

  without an analysis of the merits of the claims.          Chamberlain v.

  United States Postal Service, National Association of Letter

  Carriers Local Branch 370, No. 16-cv-04941-NLH-AMD, 2018 WL

  1327106, at *6 (D.N.J. March 15, 2018) (citing Jones v.

  Unemployment Compensation Bd. of Review, 381 F. App’x. 187, 189

  (3d Cir. 2010) (discussing Stackhouse v. Mazurkiewicz, 951 F.2d

  29, 30 (3d Cir. 1991), which explained that a Rule 12(b)(6)

  motion should not be granted without an analysis of the merits

                                      11
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 12 of 25 PageID: 238



  of the underlying complaint notwithstanding local rules

  regarding the granting of unopposed        motions, except that “some

  cases” could be dismissed as unopposed, “particularly if the

  party is represented by an attorney” or if the party failed to

  comply with a court's order).

        Here, the Court finds that it would be inappropriate to

  simply deny leave to amend — and in Defendant’s ideal world, to

  further grant the initial motion to dismiss — without an

  analysis of the merits of the claims as pled.         The procedural

  history of this case, despite being less than a year old, is

  complex, and the parties have now fully briefed the issue of

  whether Plaintiff’s claims as stated in the amended complaint

  are sufficiently pled to avoid being declared clearly futile.

  And the Court recognizes the strong judicial “preference that

  cases be disposed of on the merits whenever practicable.”           Mrs.

  Ressler's Food Products v. KZY Logistics LLC, 675 F. App'x 136,

  137–38 (3d Cir. 2017).      Accordingly, the Court will exercise its

  discretion and fully address the arguments put forth by the

  parties and the sufficiency of Plaintiff’s claims.

        A. Plaintiff’s Proposed Trade Secrets Claims

        Plaintiff’s proposed amended complaint includes trade

  secrets claims under both the DTSA and the NJTSA.          The DTSA

  provides that “[a]n owner of a trade secret that is

  misappropriated may bring a civil action ... if the trade secret

                                      12
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 13 of 25 PageID: 239



  is related to a product or service used in, or intended for use

  in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).

  The analysis of claims under both statutes fold into each other,

  and the Court will therefore consider the two claims together.

  Austar Int'l Ltd. v. AustarPharma LLC, 425 F. Supp. 3d 336, 355

  (D.N.J. 2019)

        Defendant’s single argument for why these claims are both

  futile is straightforward: that Plaintiff has not sufficiently

  alleged that Defendant actually used any of Plaintiff’s trade

  secrets.   In support of its argument that such allegations are

  necessary to state a claim under both statutes, Defendant refers

  the Court to Oakwood Labs., LLC v. Thanoo, No. 3:17-cv-05090-

  PGS-LHG, 2019 WL 5420453 (D.N.J. Oct. 23, 2019), which stated

  that “[b]oth the DTSA and the NJTSA require a plaintiff ‘to

  demonstrate . . .     misappropriation of [a trade] secret, defined

  as the knowing improper acquisition and use or disclosure of the

  secret.”   Id. at *3 (quoting Par Pharm., Inc. v. QuVa Pharma,

  Inc., 764 F. App’x 273, 278 (3d Cir. 2019)).

        Based on this quote, Defendant pursues its argument that,

  without a sufficiently pled allegation that Ocean used

  Plaintiff’s trade secrets, Plaintiff has failed to adequately

  plead misappropriation and its claims are therefore futile.

  However, the definition of “misappropriation” put forth by

  Defendant is simply inaccurate.       The Oakwood Labs opinion relied

                                      13
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 14 of 25 PageID: 240



  upon by Plaintiff quotes from a Third Circuit opinion, Par

  Pharm., Inc. v. QuVa Pharma, Inc., 764 F. App’x 273 (3d Cir.

  2019).   In support for the quote above, the Third Circuit there

  simply cited to the relevant definitions of misappropriation for

  both statutes, found at 18 U.S.C. §§ 1836(b)(1), 1839(3), (5);

  N.J.S.A. § 56:15-2.

        However, Par Pharm., Inc. is a non-precedential opinion,

  and a close reading of the statutory definitions it cited shows

  that the quote above is phrased with an unfortunate lack of

  specificity.    Simply put, misappropriation does not require a

  party to demonstrate both acquisition and disclosure or use.

  Instead, the DTSA defines misappropriation as requiring the

  “acquisition of a trade secret of another by a person who knows

  or has reason to know that the trade secret was acquired by

  improper means,” or the “disclosure or use of a trade secret

  that was acquired by improper means.”        18 U.S.C. § 1839(5)(A)

  and (B).   The NJTSA similarly defines misappropriation, using

  almost identical language, as meaning “(1) Acquisition of a

  trade secret of another by a person who knows or has reason to

  know that the trade secret was acquired by improper means; or

  (2) Disclosure or use of a trade secret of another without

  express or implied consent of the trade secret owner by a person

  . . .”   N.J.S.A. § 56:15-2(1)-(2).

        As other courts have recognized, these statutes therefore

                                      14
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 15 of 25 PageID: 241



  “contemplate[] three theories of liability: (1) acquisition, (2)

  disclosure, or (3) use.”      Bramshill Investments, LLC v. Pullen,

  No. 19-18288, 2020 WL 4581827, at *3 (D.N.J. Aug. 10, 2020)

  (quoting AUA Priv. Eq. Partners, LLC v. Soto, No. 17-8035, 2018

  WL 1684339, at *4 (S.D.N.Y. Apr. 5, 2018)).         This Court itself

  has previously recognized misappropriation claims based on the

  acquisition theory.     See NVR, Inc. v. Davern, No. 15-5059

  (NLH/KMW), 2015 WL 9450831, at *2 (D.N.J. Dec. 23, 2015) (“[T]he

  Court finds that NVR is likely to prove that Davern acquired

  NVR's trade secrets and knew, or had reason to know, that the

  trade secrets were acquired by improper means.”) (citing

  N.J.S.A. § 56:15-2).

        With this correct definition in mind, the Court easily

  finds that Plaintiff’s proposed amended claims are not clearly

  futile.   Defendant has not disputed here that the information it

  obtained through Burke and Callahan qualifies as trade secrets,

  and has further put forward no argument that Plaintiff has not

  adequately pled that Defendant knew or had reason to know that

  these trade secrets were obtained by improper means.          Nor could

  Defendant likely put forth a reasonable argument on this second

  point, as Plaintiff has straightforwardly and explicitly alleged

  that Defendant worked together with Burke and Callahan to

  determine how to circumvent the restrictive covenants in their

  contracts, and that Callahan thereafter copied Borgata’s trade

                                      15
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 16 of 25 PageID: 242



  secrets onto a separate personal phone that he brought with him

  to Ocean.    Plaintiff’s claims for misappropriation of trade

  secrets under both the DTSA and NJTSA are therefore not clearly

  futile at this stage, and its motion to amend will be granted as

  to these claims. 1    As the Court will permit Plaintiff to proceed

  with its amended trade secrets claims, Defendant’s motion to

  dismiss those claims as originally pled in the initial complaint

  will be denied as moot.

        B. Plaintiff’s Proposed RICO Claim

        The Court turns next to Plaintiff’s proposed RICO claim.

  Defendant again argues that Plaintiff’s proposed amended claim

  is futile, and therefore leave to amend should be denied.

  Defendant puts forward two arguments for why Plaintiff’s RICO

  claim is clearly futile.

        First, Defendant contends that “Plaintiff does not plead a

  ‘person’ separate and distinct from an ‘enterprise’ as required

  by RICO.”    (ECF No. 143 at 9).     While the amended complaint does

  not specify which specific prong of the RICO Act the claim is

  brought under, given the parties’ discussions in their briefs

  the Court will assume, for the purpose of adjudicating this


  1 As the central question before the Court at this stage is
  simply whether Plaintiff should be granted leave to file an
  amended complaint, the Court therefore finds it unnecessary to
  further address whether Plaintiff’s claims would have been
  clearly futile under the use theory and makes no finding on that
  question.
                                      16
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 17 of 25 PageID: 243



  motion, that Plaintiff intends to assert a claim under 18 U.S.C.

  § 1962(c), which provides that “[i]t shall be unlawful for any

  person employed by or associated with any enterprise engaged in,

  or the activities of which affect, interstate or foreign

  commerce, to conduct or participate, directly or indirectly, in

  the conduct of such enterprise's affairs through a pattern of

  racketeering activity or collection of unlawful debt.”

        “[T]o establish liability under § 1962(c) one must allege

  and prove the existence of two distinct entities: (1) a

  ‘person’; and (2) an ‘enterprise’ that is not simply the same

  ‘person’ referred to by a different name.”         Cedric Kushner

  Promotions, Ltd. v. King, 533 U.S. 158, 161 (2001).          Stated

  otherwise, “a claim simply against one corporation as both

  ‘person’ and ‘enterprise’ is not sufficient.”         Jaguar Cars, Inc.

  v. Royal Oaks Motor Car Co., 46 F.3d 258, 268 (3d Cir. 1995).

  “Person” is defined by § 1961(3) to mean “any individual or

  entity capable of holding a legal or beneficial interest in

  property,” whereas an entity is “any individual, partnership,

  corporation, association, or other legal entity, and any union

  or group of individuals associated in fact although not a legal

  entity.” Id. at § 1961(3).

        Defendant’s argument, at its core, is that Plaintiff’s RICO

  claim improperly relies on Ocean as both the person and the

  enterprise involved in the underlying predicate acts.           The

                                      17
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 18 of 25 PageID: 244



  parties do not dispute here that Ocean is the “person” that

  Defendant seeks to hold liable, nor that Ocean qualifies as a

  person under the statutory definition.        However, Plaintiff

  argues that Ocean is not, by itself, alleged to be the separate

  “enterprise” at the center of the amended complaint’s claim.

  Indeed, as Plaintiff points out, the amended complaint

  explicitly alleges that Ocean “conspired with Burke, Callahan,

  and other former Borgata employees” to steal trade secrets from

  Plaintiff.    (ECF No. 136-2 at ¶ 45).      Accordingly, Plaintiff’s

  amended complaint asserts that the “enterprise” here was a group

  consisting of both Ocean and the individual Borgata employees

  with whom Ocean allegedly conspired to steal trade secrets — not

  simply Ocean by itself.

        To counter this, Defendant further argues that such an

  enterprise cannot exist, because “there is no distinct RICO

  enterprise where the corporation and its employees or agents are

  alleged to associate or act together.        (ECF No. 143 at 9)

  (citing Association of N.J. Chiropractors v. Aetna, Inc., No.

  09–3761 (JAP), 2011 WL 2489954, at *6 (D.N.J. June 20, 2011)).

  In general, this is an accurate description of the law;

  although, as Plaintiff has further noted, Defendant’s own cited

  case law clarifies that even though “a claim simply against one

  corporation as both ‘person’ and ‘enterprise’ is not

  sufficient[,]... alleging conduct by officers or employees who

                                      18
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 19 of 25 PageID: 245



  operate or manage a corporate enterprise satisfies this

  requirement.”    Jaguar Cars, Inc. v. Royal Oaks Motor Car Co., 46

  F.3d 258, 268 (3d Cir. 1995).

        However, the Court need not go so far as to address whether

  any of the individuals listed here as part of the enterprise

  might also qualify under this second concept.         More simply,

  Plaintiff’s amended complaint does not claim, as Defendant

  implies, that the enterprise consisted of Ocean and its

  employees.    Instead, the amended complaint explicitly alleges

  that Ocean conspired with Burke, Callahan, and other employees

  of Borgata prior to hiring them.         In fact, nearly all of the

  factual allegations of specific conduct in the amended complaint

  relate to alleged actions taken prior to Ocean’s hiring of

  Burke, Callahan, and other former Borgata employees.          These

  factual allegations detail discussions regarding how to

  circumvent the restrictive covenants in the Borgata employment

  contracts and actions taken to preserve access to the alleged

  trade secrets, all conducted while Burke and Callahan were still

  employees of Borgata.      As Plaintiff points out, Defendant has

  provided absolutely no case law supporting the idea that that

  conspirators can avoid RICO liability by going into business

  together, or that an entity like Ocean can avoid RICO liability

  simply by later hiring other members of the RICO enterprise.

        Second, Defendant, in a single throw-away sentence, asserts

                                      19
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 20 of 25 PageID: 246



  that “[t]he RICO claim fails in other respects, including the

  failure to plead at least two predicate racketeering acts.”

  (ECF No. 139 at 10).     Defendant cites to no case law, and makes

  no further attempt to develop this argument or demonstrate how

  it proves Plaintiff’s claim are futile.        And, importantly,

  Plaintiff has pointed out that its amended complaint alleges

  that the enterprise conspired to have multiple Borgata employees

  steal trade secrets — an allegation that, on its face, would

  appear to include multiple predicate acts of misappropriation of

  trade secrets.    Given the failure to develop this argument any

  further, the Court finds that Defendant has not met the “heavy

  burden” placed on it as a party challenging a motion for leave

  to amend, and that Plaintiff’s claims are not so clearly futile

  as to warrant denial of their motion.

        The Court notes here that Defendant’s motion to dismiss

  targeted Plaintiff’s initial RICO claim in the original

  complaint only by arguing that it had failed to allege a

  qualifying predicate act, because the original complaint

  referenced 18 U.S. Code § 1831, which covers economic espionage

  that will benefit any foreign government, foreign

  instrumentality, or foreign agent . . .”        As Plaintiff’s amended

  RICO claim instead relies upon § 1832, the provision covering

  “theft of trade secrets,” Defendant’s motion to dismiss the RICO

  claim under Rule 12(b)(6) will be denied as moot.

                                      20
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 21 of 25 PageID: 247



        C. Plaintiff’s Proposed Unfair Competition and Tortious
           Interference Claims

        Defendant’s opposition to Plaintiff’s amended complaint is

  not confined to the claims it initially moved to dismiss.

  Instead, Defendant also asserts that Plaintiff’s tortious

  interference and unfair competition claims, which were not

  attacked by the initial 12(b)(6) motion, are both futile.

        Defendant attacks the first claim by arguing that New

  Jersey law does not recognize tortious interference claims for a

  company hiring another company’s at-will employee without the

  use of improper means, and that Plaintiff has not sufficiently

  alleged that improper means were utilized here.          Defendant’s

  statement of the law in New Jersey is accurate.          “The mere

  inducement of an employee to move to a competitor is not, in and

  of itself, actionable when the employee is terminable at will.”

  National Auto Division, LLC v. Collector's Alliance, Inc., No.

  A–3178–14T3, 2017 WL 410241, at *3 (N.J. Super. Ct. App. Div.

  Jan. 31, 2017) (citing Avtec Indus., Inc. v. Sony Corp. of Am.,

  205 N.J. Super. 189, 194 (N.J. Super. Ct. App. Div. 1985)).

        However, the New Jersey Supreme Court has made clear “that

  the one who acts to induce another is not free to do so by any

  means whatsoever. Regardless of whether the focus is on an

  existing contract, a contract terminable at will, or a purely

  prospective contractual relationship, the means utilized may be


                                      21
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 22 of 25 PageID: 248



  neither improper, nor wrongful.”         Nostrame v. Santiago, 61 A.3d

  893, 902 (N.J. 2013) (internal citations omitted).          And as

  Defendant acknowledges, wrongful means has been explained to

  include fraud, defamation, deceit and misrepresentation,

  violence, intimidation, criminal, or civil threats and/or

  violations of law.     Id.

        Here, Defendant contends that not only has Plaintiff

  alleged none of these things, but also that “nor is any such

  allegation possible.”      (ECF No. 139 at 13).     Neither of these

  statements appear to be true.       Defendant has straightforwardly

  alleged here that, as part of Ocean’s process of hiring away

  Borgata employees, Ocean violated multiple trade secrets laws

  and induced Borgata employees to violate noncompete clauses and

  restrictive covenants that extended and applied beyond the

  conclusion of any at-will employment.        The District Court for

  the District of Nevada went so far as to enter a preliminary

  injunction against both Burke and Callahan based on a finding

  that Plaintiff would likely succeed on its claim that Burke

  violated her noncompete clause and that Callahan misappropriated

  trade secrets in the process of moving from Borgata to Ocean.

  (ECF No. 96 at 114:20-115:25; 121:7-20).        Plaintiff has clearly

  alleged that Ocean committed a violation of law in inducing

  Borgata’s employees to leave for employment elsewhere and bring

  with them Borgata’s trade secrets, and that these actions

                                      22
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 23 of 25 PageID: 249



  constituted improper or wrongful means.        See Platinum Mgmt.,

  Inc. v. Dahms, 666 A.2d 1028, 1044 (N.J. Super. Ct. Law Div.

  1995) (“The acts of GAF to increase its business by

  intentionally seeking out and employing PMI’s key sales

  employees, so that it could sell to PMI’s existing customers by

  reason of the customer information they had, constituted

  intentional wrongful acts committed without justification or

  excuse.”).    The Court therefore finds that Plaintiff’s tortious

  interference claim is not so clearly futile as to warrant denial

  of the motion for leave to amend.

        Next, Defendant attacks Plaintiff’s unfair competition

  claim as futile on only one ground: that “unfair competition is

  not a distinct cause of action under New Jersey law.”           (ECF No.

  139 at 13 (quoting Heartland Payment Sys., LLC v. Carr, No.

  3:18-cv-09764-BRM-DEA, 2021 WL       302918, at *8-9 (D.N.J. Jan. 29,

  2021)).   Again, Defendant’s statement regarding New Jersey law

  is, on the surface, accurate.       As a general rule, New Jersey

  “courts have dismissed unfair competition claims where they are

  duplicative of claims for tortious interference.”          Diversified

  Indus., Inc. v. Vinyl Trends, Inc., No. 13-6194, 2014 WL 1767471

  at *6 (D.N.J. May 1, 2014).

        However, the exact same paragraph from Heartland that

  Defendant quotes further explains that, while unfair competition

  is not generally a distinct cause of action, “[i]n New Jersey,

                                      23
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 24 of 25 PageID: 250



  unfair competition is commonly invoked for claims similar to

  misappropriation of trade secrets or commercial identity,” and

  it “protects more information than a traditional trade secret

  claim.”    Id. (quoting Avaya Inc., RP v. Telecom Labs, Inc., 838

  F.3d 354, 386–87 (3d Cir. 2016)).        New Jersey courts, in

  explaining the general rule against distinct unfair competition

  claims, have specifically clarified that “[o]utside of the

  intellectual property context, unfair competition is not an

  independent cause of action.”       Nat'l Auto Div., 2017 WL 410241,

  at *5.    See also Sussex Commons Outlets, L.L.C. v. Chelsea Prop.

  Group, Inc., 2010 WL 3772543, at *9 (N.J. Super. Ct. App. Div.

  2010) (“New Jersey courts have noted that, in essence, unfair

  competition is a business tort, generally consisting of the

  misappropriation of a business's property by another business.”)

  (citations and internal quotations omitted).

        And as the Heartland case cited by Plaintiff further noted,

  courts in this district have previously declined to dismiss

  unfair competition claims involving misappropriation of trade

  secrets simply because they duplicate a tortious interference

  claim.    See LoanDepot.com v. CrossCountry Mortg., Inc., 399 F.

  Supp. 3d 226, 238 (D.N.J. 2019).         Given this larger context, and

  the allegations involved in the amended complaint here, the

  Court finds that Plaintiff’s unfair competition claims are not

  clearly futile at this stage.       While the Court makes no finding

                                      24
Case 1:20-cv-15719-NLH-KMW Document 147 Filed 04/19/21 Page 25 of 25 PageID: 251



  here regarding whether Plaintiff may ultimately recover on both

  this claim and its tortious interference claim in this action,

  as the parties have not fully briefed that question, Plaintiff

  will be allowed to proceed with its unfair competition claim at

  this stage.    Accordingly, Plaintiff’s motion for leave to file

  its amended complaint will be granted.

                                  CONCLUSION

        For the reasons expressed above, Plaintiff’s motion for

  leave to file its amended complaint (ECF No. 136) will be

  granted, and Defendant’s motion to dismiss (ECF No. 18) will be

  denied as moot.

        An appropriate Order will be entered.



  Date: April 19, 2021                        /s Noel L. Hillman
  At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                      25
